Citation Nr: 0121895	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND


The veteran had active service from June 1976 to May 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1998 rating decision by 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri.  

In October 1986, the veteran filed for VA pension benefits 
based on schizophrenia.  In November 1986, the claim was 
adjudicated and denied as a request for nonservice connected 
pension.  The notice provided to the veteran made no 
reference to a claim for service connection for a psychiatric 
disability.  

In May 1987, the veteran filed a claim for service connection 
for a "nervous condition."  A rating action dated July 14, 
1987, denied the claim for service connection for a "nervous 
condition."  A VA Form 21-8947 dated in July 1987 does 
appear in the file.  In the remarks section of the form, 
"Rtg 7/14/87" is written.  This form, however, does not 
indicate exactly what the veteran was advised, nor does it 
indicate that notice of appellate rights was provided with 
the notice of the rating determination.  Consequently, the 
Board can not make a determination that the notice was 
adequate.  Absent evidence of complete or proper notice, the 
Board must find that the notice was inadequate. 

The veteran again submitted a claim for service connection 
for a nervous condition in November 1989.  A January 1990 
letter from the RO advised him that his claim had been 
previously denied and that he needed to submit new and 
material evidence.
 
The Board notes that the RO failed to specify in the July 
1998 rating decision, July 1999 statement of the case or 
August 1999 supplement, what determination the RO relied upon 
to support a determination that there was a prior final 
denial of the claim for service connection for a nervous 
condition.  The Board is unable to identify such a prior 
final determination.  Absent a prior final determination, the 
veteran's claim must be regarded as having been open since 
May 1987.  Therefore, he does not face the burden of coming 
forward with new and material evidence to reopen the claim.  
It follows from such a conclusion that the procedural basis 
for the RO's review of the claim was fundamentally defective 
and can not be cured by the Board.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

A review of the record discloses several areas that 
necessitate further development.  An August 1986 Report of 
Confidential Social Security Benefit Information indicates 
that the veteran began drawing "SSI" benefits in October 
1984.  The Board is unable to locate any further records from 
the Social Security Administration in the claims file.  The 
veteran mentioned, in his May 1987 VA Form 21-526, treatment 
for a "nervous condition" at Fort Dix, New Jersey, Fort Sam 
Houston in Texas, and an unspecified facility in Georgia.  A 
review of the veteran's service medical records does not 
disclose the alleged treatment.  The Board also notes that 
the veteran asserted in a November 1989 statement that he was 
treated at a private facility, the K Care Center, in 1977.  
The Board is unable to locate these records in the file.  

The veteran also stated that he was treated in Jefferson 
Barracks and John Cochran from 1978.  The record reflects 
that a request for these records produced reports dated no 
earlier than 1985.  Under the VCAA, it appears that a 
clarifying statement from the VAMC may be required to 
establish that the records do not exist or that further 
efforts to obtain such records would be futile.  

In light of the VCAA, the aforementioned outstanding records, 
and the 
fundamental procedural defect discussed above, the Board 
finds that this matter must be remanded for further 
development.  Accordingly, to ensure that the VA has met its 
duty to assist the claimant in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of past pertinent 
medical treatment for mental illness, 
before, during or after service.  In 
addition to contacting the veteran, the 
RO should contact the veteran's family 
for assistance in identifying treatment 
dates and locations.  More specific 
information should be requested on all 
facilities previously identified, 
including K Care Center, and the unnamed 
facility in Georgia.  The veteran should 
also be asked to specify whether the 
alleged treatment at Fort Dix and Fort 
Sam Houston was inpatient or outpatient 
treatment.  Appropriate action should be 
taken to attempt to obtain such relevant 
records and associate them with the 
claims folder.  

With respect to records from the VAMC in 
St. Louis, it appears that under the 
VCAA the RO should obtain from the 
facility a response clarifying whether 
the veteran received treatment there 
from as early as 1978 and before June 
1985.  If so, appropriate action should 
be taken to obtain the records of such 
treatment.

3. The RO should contact Social Security 
Administration (SSA) and request a copy 
of any decision on the merits of the 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has 
no records, this should be documented in 
the record.  The attention of the SSA 
should be invited to 38 U.S.C.A. § 5106 
(West 1991 & Supp. 2001).

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

4.  After the above records have been 
associated with the claims folder to the 
extent reasonably possible, the RO 
should obtain a medical opinion by an 
appropriate physician to determine the 
origin or onset of the veteran's 
schizophrenia.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
physician.  After a review of the 
evidence in the claims folder, including 
service and VA medical records, the 
physician should express an opinion as 
to:

What is the degree of medical 
probability that there is a causal 
relationship between the current 
schizophrenia disorder and his period of 
service?

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested opinion 
is in compliance with this remand and if 
it is not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for schizophrenia.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative, if 
applicable, should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant 
need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




